Citation Nr: 0313003	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1996 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and August 2000 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

With respect to the matter of an increased rating for 
headaches, a notice of disagreement were received in February 
2000, a statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000.  With respect 
to the issue of an increased rating for cervical strain, a 
notice of disagreement was received in September 2000, a 
statement of the case was issued in September 2000, and a 
substantive appeal was received in September 2000.

The Board notes that service connection for cervical facet 
dysfunction with headaches was originally granted by December 
1999 rating decision.  In its May 2000 rating decision, the 
RO explained that since the veteran's cervical strain and 
headaches could be rated as separate disabilities, separate 
ratings would be assigned to each.


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Among other things, the VCAA 
expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  In particular, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and her representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
Board attempted to cure this deficiency by letter to the 
veteran and her representative dated in November 2002.  
However, the regulatory provision that permitted the Board to 
provide such notice, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The letter sent by the Board did not 
conform with the standards set out in that decision.  
Accordingly, a remand is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on her behalf.  The appropriate 
time for response should be allowed.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs and the VCAA.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

